Motion for reargument denied. Motion for leave to appeal to the Court of Appeals denied, without costs. Present — Hill, P. J., Crapser, Bliss, Heflernan and Foster, JJ, In the Matter of the Claim of Jennie Weidland, Respondent, against New York Orthopaedic Dispensary and Hospital and The Employers’ Liability Assurance Corporation, Ltd., Appellants. State Industrial Board, Respondent.' — • Motion for reargument denied. Motion for leave to appeal to the Court of Appeals denied. Present — Hill, P. J., Crapser, Bliss, HeSernan and Foster, JJ.